Exhibit 10.3

EXECUTIVE RETENTION AGREEMENT

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”) dated as of March 19, 2009
is made by and between __________________ (“Executive”) and MICROSEMI
CORPORATION, a Delaware corporation (“Company”). This Agreement amends and
restates in its entirety that certain Executive Retention Agreement dated
November 10, 2008 between the Company and the Executive (the “Prior Agreement”).

NOW, THEREFORE, for good and valuable considerations, receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Term. The term of this Agreement shall commence on the date hereof. The term
of this Agreement shall be renewed automatically on a daily basis so that the
outstanding term is always X year(s) after the date on which notice of
non-renewal or termination of this Agreement is given by the Executive to the
Company or by the Company to the Executive. This Agreement relates to
Executive’s employment with the Company, or any subsidiary, successor, assign or
affiliate of the Company, under any written or oral agreement. For purposes of
the following provisions “Date of Termination” means the effective date of
termination of Executive’s employment with any of the entities described above,
after notice and lapse of the notice period as required herein.

2. Terminations by Executive.

a. Termination by Executive for “Good Reason.” Following a Change in Control,
Executive may terminate his active employment under his oral or written
employment agreement with the Company upon five (5) days’ written notice to the
Company given within ninety (90) days following the date on which the Executive
becomes aware of any of the following events, each of which shall be deemed to
be good reason for termination by Executive:

(i) any reduction in, or limitation upon, the compensation, reimbursable
expenses or other benefits provided in this Agreement, other than (A) as
generally effected by valid public law or regulation or (B) as results from
change in the amount of the incentive compensation pool if not resulting from
changes in the incentive pool formula or allocations and not resulting from
accounting or operational effects of the acquisition;

(ii) any change in assignment of Executive’s primary duties to a work location
more than 50 miles from the Company’s principal executive office at 2381 Morse
Avenue, Irvine, California 92614, without Executive’s prior written consent;

(iii) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company;

(iv) any material breach by the Company of any provision of this Agreement; or

(v) any action taken by the Board or a standing Committee of the Board in
connection with, or the formation of a special Committee of the Board for the
purpose of, effecting any of the events listed in subparagraphs (i) through
(iv) immediately above.

b. Change of Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following events:

 

1



--------------------------------------------------------------------------------

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities;

(ii) Consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty-one percent
(51%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approving a plan of complete
liquidation of the Company or a consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets.

c. Voluntary Termination by Executive. After a Change in Control, without reason
or for any reason other than “Good Reason” as set forth in Section 2.a above,
Executive may voluntarily terminate his employment with the Company under any
oral or written employment agreement upon a minimum of one (1) month’s written
notice to the Company; provided, however, Executive shall receive only the
compensation that would otherwise be accrued or payable as of or prior to the
termination date.

3. Executive’s Benefits Following Termination by Executive for “Good Reason” or
by Company without “Cause”, in either case only following Change in Control. If
Executive terminates his active employment under his oral or written employment
agreement with the Company for “Good Reason” following a Change in Control or
the Company terminates his active employment under his oral or written
employment agreement with the Company without Cause (as defined below) following
a Change in Control:

a. Severance Benefits.

(i) Salary. Executive or his estate shall be entitled to payment, to be received
(subject to Section 3(a)(x) below) not later than the fifteenth (15th) day
following Executive’s Separation from Service, of an amount equal to X
multiplied by Executive’s base salary as of the Date of Termination.

(ii) Incentive Compensation. Executive or his estate will be entitled to
receive, not later than (subject to Section 3(a)(x) below) the fifteenth
(15th) day following Executive’s Separation from Service, an incentive
compensation payment of X multiplied by the highest annual incentive
compensation amount paid during any of the preceding three (3) full plan years.

(iii) Car Allowance. Executive or his estate will be entitled to receive, not
later than (subject to Section 3(a)(x) below) the fifteenth (15th) day following
Executive’s Separation from Service, a lump-sum amount equal to X times his
annual car allowance in effect as of the Date of Termination.

(iv) Equity Awards. The restriction or forfeiture period on any restricted stock
granted by the Company to Executive under all plans and all stock options and
general stock appreciation rights granted by the Company to Executive shall
lapse or accelerate, as the case may be, and become fully vested and exercisable
on the Date of Termination, and shall remain exercisable for a period of X
year(s) following the Date of Termination, subject to the latest expiration date
specified in the restricted stock or option agreements.

 

2



--------------------------------------------------------------------------------

(v) Medical and Life Insurance. Payment of premiums for medical, dental and
vision insurance and life insurance by the Company shall continue on and subject
to the terms of this Agreement for a period of X year(s) following the Date of
Termination, subject to termination under Section 7. To the extent that the
payment of any premiums pursuant to this Section 3(a)(v) is taxable to
Executive, any such payment shall be paid to Executive on or before the last day
of Executive’s taxable year following the taxable year in which the related
expense was incurred. Executive’s right to payment of such premiums is not
subject to liquidation or exchange for another benefit and the amount of such
benefits that Executive receives in one taxable year shall not affect the amount
of such benefits that Executive receives in any other taxable year.

(vi) Retirement Plans; Unvested Company Contribution. The Executive shall be
entitled to receive, not later than the fifteenth (15th) day following the Date
of Termination (or, if so required under the provisions of the applicable plan,
program or arrangement and/or to comply with Section 409A of the Code, not later
than the fifteenth (15th) day following Executive’s Separation from Service),
all benefits payable to him upon or on account of termination under any of the
Company’s tax-qualified employee benefit plans and any other plan, program or
arrangement relating to deferred compensation, retirement or other benefits
including, without limitation, any profit sharing, 401(k), employee stock
ownership plan, or any plan established as a supplement to any of the
aforementioned plans. The Company shall also pay Executive, not later than the
fifteenth (15th) day following the Date of Termination, an amount equal to all
unvested Company contributions credited to the Executive’s account under any
tax-qualified employee benefit plan maintained by the Company as of the Date of
Termination. In the event that this subparagraph (a)(vi) should conflict with
the provisions of any of the Company’s tax-qualified employee benefit plans and
any other plan, program or arrangement relating to deferred compensation,
retirement or other benefits including, without limitation, any profit sharing,
401(k), employee stock ownership plan, or any plan established as a supplement
to any of the aforementioned plans, then the provisions of the plan shall
govern, provided that the Company’s contribution shall vest pursuant to this
subparagraph (a)(vi) to the maximum extent permissible.

(vii) Vacation and Sick Leave. The Company shall also pay Executive, not later
than the second day following the Date of Termination, a pro rata amount of his
base salary under his employment agreement, in effect on the Date of
Termination, for each day of vacation leave which has accrued as of the Date of
Termination, but which is unpaid as of such date, to which Executive is entitled
under the Company’s vacation leave policy. The Company shall be required to pay
for sick leave days only to the extent that Executive has taken sick leave on or
prior to the Date of Termination to which Executive is entitled under the
Company’s sick leave policy.

(viii) General. Executive or his estate shall also be entitled to any other
amounts then owing or accrued but unpaid to the Executive pursuant to any plans
or arrangements of the Company.

 

3



--------------------------------------------------------------------------------

(ix) Separation from Service. As used herein, a “Separation from Service” occurs
when Executive dies, retires, or otherwise has a termination of employment with
the Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

(x) Specified Employees. Notwithstanding any provision of this Agreement to the
contrary, if Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit pursuant to
Section 3 until the earlier of (i) the date which is six (6) months after
Executive’s Separation from Service for any reason other than death, or (ii) the
date of Executive’s death. Any amounts otherwise payable to Executive upon or in
the six (6) month period following Executive’s Separation from Service that are
not so paid by reason of this Section 3(a)(x) shall be paid as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after Executive’s Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of Executive’s death) and, in the event of such a delay, the amount of the
benefit that is so delayed shall include interest from the date the amount was
otherwise payable (but for such delay) through the date upon which payment is
actually made. For this purpose, interest shall be simple interest calculated
using a rate equal to 200% of the Short-term Applicable Federal Rate (annual
compounding) published by the Internal Revenue Service for the month in which
the Executive’s Separation from Service occurs. The provisions of this
Section 3(a)(x) shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”).

b. Cause. For purposes of this Agreement, “Cause” means that the Board, based on
the information available to it, reasonably determines that any of the following
events or contingencies exists or has occurred:

(i) Executive is convicted of, or pleads guilty or nolo contendre to, a felony
(whether or not involving the Company or any of its affiliates); or

(ii) Executive has committed or engaged in fraud or other acts of willful
misconduct involving the Company or any of its affiliates; or

(iii) Executive willfully and repeatedly fails or refuses to perform his duties
to the Company and its affiliates; or

(iv) the willful and material violation by Executive of any written rule,
regulation or policy of the Company; or

(v) a material breach by Executive of any provision of this Agreement.

However, no act or failure to act, on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company, and in the case of clauses (ii) through (v) of the
foregoing definition, there shall be no determination of Cause hereunder unless
Executive shall have received written notice from the Board stating the nature
of the act or omission asserted to constitute Cause and affording Executive at
least ten (10) days to correct such act or omission.

 

4



--------------------------------------------------------------------------------

c. Release. As a condition precedent to any Company obligation to Executive for
any severance benefit or to accelerate vesting of any equity-based award in
connection with the termination of the Executive’s employment under this
Agreement, Executive shall, upon or promptly following his last day of
employment with the Company, provide the Company with a valid, executed general
release agreement in a form acceptable to the Company, and such release
agreement shall have not been revoked by Executive pursuant to any revocation
rights afforded by applicable law.

4. Other Benefits Following Termination. Executive shall also be entitled to the
following additional benefits upon or following any such termination following a
Change in Control as described in Section 3:

a. COBRA. To the extent required by law, Executive shall have the rights under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), or any successor
statute.

5. Indemnification. For at least ten (10) years following the Date of
Termination for any reason, Executive shall continue to be indemnified under the
Company’s Certificate of Incorporation and Bylaws at least to the same extent
indemnification was available prior to the Date of Termination and permitted by
law, and Executive shall be insured under the directors’ and officers’ liability
insurance, the fiduciary liability insurance and the professional liability
insurance policies that are the same as, or provide coverage at least equivalent
to, those applicable or made available by the Company to the then members of
senior management of the Company. Independent of such provision, if at any time
Executive is made, or threatened to be made, a party to any legal action or
proceeding, whether civil or criminal, by reason of the fact that Executive is
or was a director or officer of the Company or serves or served any other
corporation fifty percent (50%) or more owned or controlled by the Company in
any capacity at the Company’s request, Executive shall be indemnified by the
Company, and the Company shall pay Executive’s related expenses when and as
incurred, all to the full extent permitted by law.

6. Obligatory Restrictions on Executive. In addition to any and all other
similar restrictions and limitations on Executive pursuant to law, other
agreements and policies of the Company, Executive agrees that following a Change
in Control and following a termination of a kind described in Section 3 for
which the Company is obligated to pay and in fact tenders the benefits as
described in Section 3, except as provided below or with the Company’s written
consent, Executive will be bound by the following restrictive covenants during
the period commencing on the Date of Termination and extending X year(s):

a. Non-Competition. Executive will not, directly or indirectly, engage for his
own account in, or own, manage, operate, control, be employed as an employee or
consultant, buy, participate in, or be connected in any manner with the
ownership, management, operation or control of any firm, corporation,
association, or other business entity which is in competition with the business
of the Company; provided that Executive may invest in a business competitive
with the Company to an extent not exceeding five percent (5%) of the total
outstanding shares at the time of such investment in each one or more companies.
A business will be considered for this purpose in competition with the Company
if and only if the products of such business include more than one-third of the
Company’s products as of immediately prior to the Change in Control.

 

5



--------------------------------------------------------------------------------

b. No Solicitation of Employees. Executive will not solicit or, with the
exception of any persons related to Executive by blood, marriage, or adoption,
not more remote than first cousin, employ any current or future employee of the
Company and will not intentionally disparage the Company, its management or its
products.

c. Consideration. Executive’s obligations are made in consideration of the
severance benefits paid or committed to be paid by the Company following the
Date of Termination. The restrictive covenants on the part of Executive set
forth in this Section 6 shall survive the termination of this Agreement, and the
existence of any claims or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense in the enforcement of these covenants. In the event of a breach or
threatened breach by Executive of the provisions of this Section 6, the Company
shall be entitled to an injunction restraining Executive from violating the
provisions of this Section.

7. Termination of Certain Benefits Following New Employment. If Executive
accepts a substantial engagement or employment (“New Employment”) with any other
corporation, partnership, trust, government or other entity at any time during
the term of benefit continuation referred to above, the Company may elect that
Executive cease to be entitled to car allowance or medical, dental or vision
insurance benefits effective upon the commencement of such other engagement or
employment. However, Executive shall nevertheless continue to be entitled to the
other benefits of this Agreement and shall continue to be bound by the
provisions of this Agreement for any remaining duration of any period then
applicable to Executive. For the purposes of this provision, “employment” or
“engagement” shall exclude (i) service as an officer or director of a personal
investment holding company, (ii) service as a director on the Board of a
corporation or nonprofit organization, (iii) engagement as a bona fide part-time
consultant, or (iv) self-employment or engagement as an officer or director of
an operating corporation or enterprise (as opposed to a personal investment
holding company) founded or controlled by Executive and which has (and only so
long as it continues to have) revenues of less than $25 million per year.

8. No Mitigation by Executive Required. Company recognizes that because of
Executive’s special talents, stature and opportunities in the electronics
industry, in the event of termination by the Company or Executive before the end
of the agreed term, the parties acknowledge and agree that the provisions of
this Agreement regarding further payment of base salary, bonuses, and the
exercisability of stock options and lapse of the restrictive or forfeiture
period on restricted stock constitute fair and reasonable provisions for the
consequences of such termination, do not constitute a penalty, and such payments
and benefits shall not be limited or reduced by amounts Executive might earn or
be able to earn from any other employment or ventures during the remainder of
the agreed term of this Agreement. Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.

9. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of Executive, his heirs, distributees and assigns, and the Company, its
successors and assigns. Executive may not, without the express written
permission of the Company, assign or pledge any rights or obligations hereunder
to any person, firm or corporation. Such permission shall not be unreasonably
withheld. If the Executive should die while any amount would still be payable to
Executive if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with this Agreement to the
Executive’s estate.

 

6



--------------------------------------------------------------------------------

10. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

11. Assignment and Other Rights. The Company will require any successor (whether
direct or indirect, by operation of law, by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company) to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled hereunder, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its business and/or assets that assumes and
agrees to perform this Agreement by operation of law, or otherwise.

12. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

13. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Executive at his home address appearing in the records of the Company, in the
case of the Executive, and in the case of the Company, to the attention of the
Chairman of the Board at the principal executive offices of the Company, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt. Acceptance by Executive of benefits of participation shall
constitute a certification by Executive of his continued eligibility for
participation.

14. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of California.

15. Costs. Each of the parties shall pay its own expenses, including attorneys’
fees, in the negotiation and preparation of this Agreement.

16. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect. If this Agreement is held
invalid or cannot be enforced, then to the full extent permitted by law, any
prior agreement between the Company (or any predecessor thereof) and Executive
shall be deemed reinstated as if this Agreement has not been executed.

 

7



--------------------------------------------------------------------------------

17. Arbitration.

a. Any disagreement, dispute, controversy or claim arising out of or in any way
related to this Agreement or the subject matter thereof or the interpretation
hereof or any arrangements relating hereto or contemplated herein or the breach,
termination or invalidity hereof shall be settled exclusively and finally by
arbitration.

b. The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”). The arbitral tribunal shall consist of one arbitrator.

c. The Company shall pay all of the fees, if any, and expenses of such
arbitration, and shall also pay all Executive’s expenses, including attorneys’
fees, incurred in connection with the arbitration regardless of the final
outcome of such arbitration.

d. The arbitration shall be conducted in Orange County, California, or in any
other city or county in the United States of America as the parties to the
dispute may designate by mutual written consent.

e. Any decision or award of the tribunal shall be final and binding upon the
parties to the arbitration proceeding. The parties hereto hereby waive to the
extent permitted by law any rights to appeal or to review such award by any
court or tribunal. The parties hereto agree that the award may be enforced
against the parties to the arbitration proceeding or their assets wherever the
award may be entered in any court having jurisdiction thereof.

f. The parties stipulate that discovery may be held in any such arbitration
proceeding as provided in Section 1283.05 of the California Code of Civil
Procedure, as may be amended or revised from time to time.

g. During the period until the dispute is finally resolved in accordance with
this Section, the Company will continue to pay the Executive his full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and continue the Executive as a
participant in all compensation, employee benefit and insurance plans, programs,
arrangements and perquisites in which the Executive was participating or
entitled when the notice giving rise to the dispute was given, until the dispute
is finally resolved in accordance with this Section 17. Amounts paid under this
subparagraph g shall be repaid to the Company or be offset against or reduce any
other amounts due the Executive under this Agreement, as appropriate, only upon
the final resolution of the dispute.

18. Entire Agreement. As of the date hereof, all previous agreements relating to
the employment of Executive (including, without limitation, the Prior
Agreement), however styled, are hereby superseded to the extent inconsistent
herewith, and, excepting Executive’s present participation in Company stock
and/or other benefit plans or programs and the agreements thereunder, which are
hereby reaffirmed in all respects by both parties thereto except as expressly
modified by this Agreement, this Agreement embodies all agreements, contracts,
and understandings by and between the parties hereto. In addition, this
Agreement supersedes and amends any subsequent employment agreement between
Executive and the Company except to the extent such subsequent agreement
expressly provides or provides benefits in excess of those

 

8



--------------------------------------------------------------------------------

herein provided. Should any other agreement, plan or arrangement between Company
and Executive or other officers or employees of the Company provide for greater
benefits upon a change in control, the terms of such other agreement, plan or
arrangement shall apply to Executive on a “most favored” basis. This Agreement
may not be changed orally, but only by an agreement in writing signed by the
party against whom enforcement of any waiver, change, modification, extension,
or discharge is sought.

19. Withholding. All payments or benefits under this Agreement are subject to,
and the net payment to Executive will be reduced by, any applicable payroll tax
withholding requirements, and will be payable net of appropriate amounts
properly credited to the payment of income taxes of the Executive. The
determination of the amount of any such withholding shall be made or confirmed
by the independent accounting firm then employed by the Company.

20. Separate Counsel. The Company has been represented by counsel in the
negotiation and execution of this Agreement. The Executive has been invited and
given opportunity to engage counsel independently to review or negotiate this
Agreement, and Executive has had an adequate opportunity to do so and has either
done so or chosen not to engage counsel.

21. Construction. It is intended that any amounts payable under this Agreement
shall either be exempt from or comply with Section 409A of the Code (including
the Treasury regulations and other published guidance relating thereto) so as
not to subject Executive to payment of any additional tax, penalty or interest
imposed under Code Section 409A. The provisions of this Agreement shall be
construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Executive.

IN WITNESS WHEREOF, the parties have executed this Executive Retention Agreement
as of the day and year first above written.

 

COMPANY:

MICROSEMI CORPORATION

By:     Name:   Title:  

 

EXECUTIVE:   Name:  

 

9